     Case 1:20-cv-00763-DAD-GSA Document 6 Filed 07/07/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GUILLERMO TRUJILLO CRUZ,                           No. 1:20-cv-00763-DAD-GSA (PC)
12                      Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DENYING
14   C. RODRIGUEZ, et al.,                              PLAINTIFF’S APPLICATION TO PROCEED
                                                        IN FORMA PAUPERIS
15                      Defendants.
                                                        (Doc. Nos. 2, 4)
16

17

18           Plaintiff Guillermo Trujillo Cruz is a state prisoner proceeding pro se with this civil rights

19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On June 4, 2020, the assigned magistrate judge issued findings and recommendations,

22   recommending that plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) be denied

23   because plaintiff had suffered three or more prior strike dismissals and that plaintiff be required to

24   pay the $400.00 filing fee in full for this action. (Doc. No. 4.) The findings and

25   recommendations were served on plaintiff and contained notice that any objections thereto were

26   to be filed within fourteen (14) days of service. (Id. at 6.) On June 12, 2020, plaintiff filed timely

27   objections to the pending findings and recommendations. (Doc. No. 5.)

28   /////
                                                       1
     Case 1:20-cv-00763-DAD-GSA Document 6 Filed 07/07/20 Page 2 of 3

 1           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, the

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 3   including plaintiff’s objections, the court concludes that the findings and recommendations are

 4   supported by the record and proper analysis.

 5           Although plaintiff does not contest that he has accumulated at least three prior strike

 6   dismissals, enough to be barred by the “three strikes” provision of § 1915(g), he contends that he

 7   qualifies for the exception for prisoners who face “imminent danger of serious physical injury.”

 8   (Doc. No. 5 at 1–2.) In his objections, plaintiff reiterates his allegations of physical abuse from

 9   June 2019. (Id.) But despite being in purported imminent danger of physical injury at that time,

10   plaintiff did not file this action until June 2, 2020, nearly a full year later. (Doc. No. 1.) This

11   belies his assertions that he faced imminent danger of serious physical injury at the time he filed

12   the complaint. See Andrews v. Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007) (“The exception

13   [under § 1915(g)] applies if the complaint makes a plausible allegation that the prisoner faced

14   ‘imminent danger of serious physical injury’ at the time of filing.”). Moreover, plaintiff’s

15   contemporaneous allegations of misconduct from May 2020 consist only of alleged unspecified

16   verbal threats of physical injury and a claim that prison officials had not (yet) respond to an

17   inmate grievance that plaintiff asserts he filed on May 22, 2020. (Doc. No. 5 at 1.) Plaintiff’s

18   allegations fail to show that he faces imminent danger of serious physical injury.

19           Accordingly:

20           1.     The findings and recommendations issued on June 4, 2020 (Doc. No. 4) are
21                  adopted;

22           2.     Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is denied;

23           3.     Within thirty (30) days of service of this order, plaintiff shall pay the $400.00

24                  filing fee in full in order to proceed with this action or face dismissal of this case;

25                  and

26   /////
27   /////

28   /////
                                                        2
     Case 1:20-cv-00763-DAD-GSA Document 6 Filed 07/07/20 Page 3 of 3

 1        4.    The matter is referred back to the assigned magistrate judge for proceedings

 2              consistent with this order.

 3   IT IS SO ORDERED.
 4
       Dated:   July 6, 2020
 5                                                   UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 3
